 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    JIM BASS HOLDEN,                                   Case No. 2:13-cv-00668-JCM-GWF
12                         Petitioner,                   ORDER
13              v.
14    WARDEN DWIGHT NEVINS, et al.,
15                         Respondents.
16

17             This matter is before the court on the appointment of new counsel to represent petitioner.

18   ECF No. 78. New counsel will need to decide how to proceed with the case.

19             Upon reviewing the petition, the court provisionally appointed the Federal Public

20   Defender to represent petitioner. ECF No. 5. The Federal Public Defender had a conflict of

21   interest and could not represent petitioner. ECF No. 6.

22             The court then appointed William Gamage to represent petitioner. ECF No. 8. Gamage

23   filed a first amended petition for writ of habeas corpus. ECF No. 39. That is the operative

24   petition. Respondents have filed an answer. ECF No. 47. Petitioner did not file a reply to the

25   answer, and the first amended petition technically is briefed fully and ready for a decision on the

26   merits.

27             However, petitioner filed a proper-person motion for substitution of appointed counsel.

28   ECF No. 59. Petitioner was not pleased that Gamage’s first amended petition contained only one
                                                         1
 1   ground. Petitioner also stated that he could not communicate with Gamage. The court also

 2   received information that Gamage had abandoned other clients in other actions. The court

 3   granted petitioner’s proper-person. ECF No. 63. The court appointed Mary Lou Wilson to

 4   represent petitioner. ECF No. 64. Wilson then filed a motion for leave to file a second amended

 5   petition. ECF No. 71. The motion repeated petitioner’s complaints about Gamage, supported by

 6   a newspaper article, court documents, and orders of the Nevada Supreme Court imposing

 7   sanctions on Gamage. Id. The motion for leave to file a second amended petition is fully briefed

 8   and ready for decision.

 9          Wilson then resigned from the CJA panel and moved to withdraw. ECF No. 76. The

10   court granted Wilson’s motion. ECF No. 77. The court has appointed Theresa Ristenpart to

11   represent petitioner. ECF No. 78.

12          The court will give new counsel time to become familiar with the case. Counsel will need

13   to decide how to proceed with this action. To repeat, the first amended petition, ECF No. 39, still

14   is the operative petition, but petitioner is not pleased with that petition. The motion for leave to

15   file a second amended petition, ECF No. 71, still is pending. Counsel might wish to decide to

16   proceed with that motion and proposed amended petition. However, if counsel does choose to

17   proceed with that motion, then counsel will need to file a separate proposed second amended

18   petition, because Wilson included her proposed second amended petition within the motion

19   document itself and not as an attachment. See LR 15-1(a). Counsel might wish to withdraw the

20   currently pending motion, ECF No. 71, and file a new motion for leave to amend with a new
21   proposed second amended petition. Counsel might have another proposal, too.

22          IT THEREFORE IS ORDERED that petitioner will have ninety (90) days from the date of

23   entry of this order to file and serve a motion or notice indicating how petitioner wishes to proceed

24   with this action. If counsel files a motion, then the normal briefing schedule of LR 7-2 will apply.

25          DATED: March 7, 2019.
26                                                                 ______________________________
                                                                   JAMES C. MAHAN
27                                                                 United States District Judge
28
                                                        2
